  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.3 Filed 06/02/20 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


AMAZON.COM, INC., a Delaware
Corporation,
                          Plaintiff,
         v.                                    Case No. 20-cv-11422
SENDWELL, INC., a Michigan
corporation; and LAKESHORE
DEVELOPMENT GRP LLC,
                          Defendants.


                                       COMPLAINT

                                I.      INTRODUCTION

         1.   Amazon.com, Inc. is one of the most well-known and trusted brands

in the world. Amazon takes the protection of its customers and brand seriously. It

strives to prevent and to stop harm caused by online bad actors looking to profit off

of Amazon’s brand.

         2.   Defendants Sendwell, Inc. and Lakeshore Development Grp LLC

(collectively, “Sendwell”) operate an extensive email marketing operation.

Defendants are affiliate marketers, which means they are hired to generate traffic

for online advertisers.

         3.   As part of these efforts, Defendants sent numerous unauthorized

emails that used Amazon’s registered trademarks and false statements about

{8870098: }                                1
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.4 Filed 06/02/20 Page 2 of 32




Defendants’ connection to Amazon in order to generate fraudulent traffic to sell to

affiliate networks. Defendants’ messages are crafted to entice victims to click on a

link within them. One example of Defendants’ emails is below:




         4.   When a victim clicks on the link in Defendants’ email, they are

redirected through a domain controlled by an affiliate network, and are then

redirected to websites controlled by advertisers. In this case, victims were often

redirected to websites controlled by online advertisers that display phony Amazon-

branded surveys. These surveys greet victims as “Amazon Shopper” and, like the

Defendants’ messages, use Amazon’s trademarks. The phony survey pages also

{8870098: }                              2
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.5 Filed 06/02/20 Page 3 of 32




promise “exclusive rewards” or “an exclusive offer” for the victim’s participation.

These purported surveys and rewards have no affiliation with Amazon.

         5.   Defendants went to great lengths to hide their involvement in this

scheme. Defendants used fake information to create accounts at registrars in order

to register, acquire, and hold domains used in the scheme.         Defendants also

purchased identities through online ads on Craigslist, and then used that

information to create accounts with hosting providers. Defendants had to use

identities purchased online because, on information and belief, hosting providers

had blacklisted them.

         6.   Amazon brings this lawsuit to stop Defendants’ unlawful scheme and

hold them accountable for the harm they have caused.

                                 II.    PARTIES

         7.   Amazon is a Delaware corporation with its principal place of business

in Seattle, Washington. Through its subsidiaries, Amazon owns and operates the

Amazon.com website and equivalent international websites.

         8.   Sendwell, Inc. is a Michigan corporation, which on information and

belief, has its principal place of business in Bloomfield Hills, Michigan. Sendwell,

Inc. is owned and operated by Frederic L. Lusky (“Lusky”) and Scott E. Maslowe

(“Maslowe”). Sendwell, Inc. is directly liable to Amazon for the damages alleged


{8870098: }                              3
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.6 Filed 06/02/20 Page 4 of 32




in this Complaint, or alternatively, is secondarily liable to Amazon for these

damages under principles of secondary liability, including, without limitation,

respondeat superior, vicarious liability, and/or contributory liability.

         9.    Lakeshore Development Grp LLC is a Michigan company, which on

information and belief, has its principal place of business in Bloomfield Hills,

Michigan. Lakeshore Development Group LLC is owned and operated by Lusky.

Lakeshore Development Grp LLC is directly liable to Amazon for the damages

alleged in this Complaint, or alternatively, is secondarily liable to Amazon for

these damages under principles of secondary liability, including, without

limitation, respondeat superior, vicarious liability, and/or contributory liability.

                       III.   JURISDICTION AND VENUE

         10.   The Court has subject matter jurisdiction over Amazon’s claims for

trademark infringement (15 U.S.C. § 1114), violations of Section 43(a) of the

Lanham Act (15 U.S.C. § 1125(a)), trademark dilution (15 U.S.C. § 1125(c)), and

cybersquatting (15 U.S.C. § 1125(d)) pursuant to 15 U.S.C. § 1121 and 28 U.S.C.

§§ 1331 and 1338(a).

         11.   The Court has general personal jurisdiction over Defendants because,

on information and belief, they are residents of this District. Alternatively, the

Court has specific personal jurisdiction over Defendants because they transacted


{8870098: }                                4
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.7 Filed 06/02/20 Page 5 of 32




business and committed tortious acts within this District, and Amazon’s claims

arise from those activities.

         12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)

because, on information and belief, Defendants are residents of the Eastern District

of Michigan and a substantial part of the events giving rise to the claims occurred

in this District.

                                   IV.    FACTS

         A.    Amazon is a Trusted Brand

         13.   Amazon is a highly-trusted brand, recognized by millions of

consumers throughout the world who use Amazon’s online stores to conveniently

purchase a wide array of products and services.

         14.   In connection with its online stores, Amazon offers gift cards,

promotions, and a variety of services. One of Amazon’s most popular offerings is

Prime, which is a paid membership program that provides discounts on shipping

and free access to digital content (to name just two of Prime’s features).

         15.   Amazon emails customers in connection with its products and

services. As a result, Amazon’s customers have come to expect to receive email

communications from Amazon, to use Amazon’s services online, and to interact

with Amazon online.


{8870098: }                               5
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.8 Filed 06/02/20 Page 6 of 32




         16.   Amazon’s products and services are readily identifiable to consumers

around the world because of the company’s substantial and years-long investment

of time, money, and other resources in Amazon’s brand, including the

development of valuable intellectual property.

         17.   Amazon exclusively owns numerous U.S. trademark registrations and

pending applications. These trademarks are a critical component of a consumer’s

ability to readily identify Amazon products and services.

         18.   As alleged in this Complaint, the following trademarks and service

marks (collectively “Amazon Trademarks”) were unlawfully used to further

Defendants’ scheme:


                    Mark               Registration No. (International
                                                  Classes)
              AMAZON                 2,738,837 (Int. Cl. 38)
                                     2,832,943 (Int. Cl. 35)
                                     4,907,371 (Int. Cls.:35, 41 and 42)
              AMAZON.COM             2,167,345 (Int. Cl. 35)
                                     2,559,936 (Int. Cl. 35, 36, 42)
                                     2,633,281 (Int. Cl. 38)
                                     2,837,138 (Int. Cl. 35)
                                     5,508,999 (Int. Cl. 35)




{8870098: }                               6
  Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.9 Filed 06/02/20 Page 7 of 32




                                      2,684,128 (Int. Cl. 38)
                                      2,696,140 (Int. Cl. 42)
                                      2,970,898 (Int. Cl. 41)
                                      3,414,814 (Int. Cl. 36)
                                      3,904,646 (Int. Cl. 35)



              PRIME                   5,218,535 (Int. Cl. 35)
                                      5,489,315 (Int. Cl. 42)
                                      5,218,536 (Int. Cl. 41)
         19.    The Amazon Trademarks have been used exclusively and

continuously by Amazon, and have never been abandoned.               The above U.S.

registrations for the Amazon Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations

for the Amazon Trademarks constitute prima facie evidence of their validity and of

Amazon’s exclusive right to use the Amazon Trademarks pursuant to 15 U.S.C.

§ 1057(b).

         B.     Affiliate Marketing Abuse

         20.    A successful website requires internet “traffic,” which is a term used

to describe online visits to the website. Website traffic is akin to customers

shopping at physical retail stores. Just as brick-and-mortar stores need foot traffic




{8870098: }                                 7
 Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.10 Filed 06/02/20 Page 8 of 32




to generate sales, websites need traffic in order to monetize the website through

sales and advertising revenues.

         21.   Affiliate marketing arose from the need to source relevant traffic for

websites. Broadly speaking, an affiliate publishes material to generate traffic on

behalf of an advertiser (i.e., the party who wants the traffic for their website).

         22.   An affiliate can source traffic through a variety of means, including,

relevant to this case, email campaigns and websites that invite users to click

through, such as online surveys.

         23.   The demand for traffic has spurred the growth of businesses that help

connect affiliates and advertisers. One example of this is an affiliate network,

which generally acts as an intermediary between the advertiser and the affiliates.

In this model, an advertiser approaches a single network, who then contracts with

one or more affiliates to provide traffic for the advertiser.

         24.   In email campaigns, like the ones at issue in this case, affiliates use

domains designed to redirect online consumers to another domain. These redirect

domains do not render content (such as a webpage of their own) and instead, are

generally invisible to consumers. When people click on links in an affiliate’s

email webpage, they see only the final landing page, even though they may have

passed through multiple redirect domains along the way.


{8870098: }                                8
 Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.11 Filed 06/02/20 Page 9 of 32




         25.   In one common form of affiliate abuse, affiliates generate traffic by

impersonating well-known brands such as Amazon. Affiliates exploit the brand’s

recognition with customers to entice people to click through to a third-party

advertiser’s website, often based on false promises of a reward or gift.         The

affiliate is then paid for this fraudulent traffic.

         26.   The generation of traffic through the misuse of a brand’s intellectual

property harms people who are deceived by the affiliate’s message or website,

brands whose intellectual property is damaged by these fraudulent campaigns, and

the end advertiser who ultimately pays for the traffic.

         C.    Defendants’ Unlawful Affiliate Marketing Scheme

         27.   Defendants are engaged in a widespread, fraudulent marketing

scheme that bombards victims with unauthorized emails and abuses Amazon’s

brand to generate traffic. Defendants profit from these emails by selling the traffic

to affiliate marketing networks.

         28.   As explained below, Defendants’ scheme involves four main stages.

First, Defendants design and send emails that display the Amazon Trademarks and

entice consumers to click a link in the messages. Second, Defendants redirect (and

sell) traffic from these emails to affiliate networks, which, oftentimes direct those

consumers to a phony “survey” website hosted by an advertiser.            Third, the


{8870098: }                                  9
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.12 Filed 06/02/20 Page 10 of 32




websites to which Defendants’ victims are directed use Amazon’s brand to deceive

victims into clicking through a phony survey about shopping on Amazon. Fourth,

the survey owner redirects (and sells) traffic from the survey websites to other

affiliate networks, which in turn direct victims to websites controlled by other

advertisers.

               1.    Defendants Send Victims Unauthorized Amazon-Branded
                     Emails

         29.   To source traffic, Defendants send unauthorized emails that are

intentionally designed to deceive victims into believing they originate with

Amazon.

         30.   Defendants use Amazon’s brand to entice victims to click on the links

in the emails—which is how Defendants earn money from this scheme. Amazon’s

brand helps legitimize Defendants’ emails and increases the likelihood that victims

will click on the link.

         31.   Among other tactics, Defendants use numerous counterfeit versions of

the Amazon Trademarks. They also make false or misleading statements about

Amazon.

         32.   A partial screenshot of one of Defendants’ emails is below:




{8870098: }                               10
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.13 Filed 06/02/20 Page 11 of 32




         33.   A partial screenshot of another email sent by Defendants is below:

         [Image on following page]




{8870098: }                               11
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.14 Filed 06/02/20 Page 12 of 32




         34.   A partial screenshot of a third email sent by Defendants is below:

         [Image on following page]




{8870098: }                               12
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.15 Filed 06/02/20 Page 13 of 32




         35.   Defendants’ deception starts with the “from” address displayed to the

victim. Defendants create email addresses that use Amazon’s brand, including the

Amazon Trademarks. In the first two examples above, Defendants used the email

addresses “AmazonPrimeReward Status” (amazonprimereward.status@) and

“Gregfrom Amazon” (gregfrom.amazon@), respectively. Other email addresses

Defendants used were amazon@merrilledgeinvestment.com,

amazon@diableimmortal.com, prime.bonus@bellasforward.com,




{8870098: }                               13
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.16 Filed 06/02/20 Page 14 of 32




amazon.perks@fondationeaccess.com, amazon@frnchest.com, and

amazon.survey@fasionsitejerseys.com.

         36.   Defendants registered, used, or trafficked in domains containing the

Amazon Trademarks, including amazoncashe.com, amazonhonecareer.com, and

amazonchicagojobs.com. These domains are connected to a server Defendants

used to send Amazon-branded emails.

         37.   Defendants also design the “subject” lines of the emails to deceive

victims into believing the messages originate with Amazon. The subject lines from

several emails sent by Defendants include “Act fast to claim your Amazon rewards

for June,” “You can now unlock your Amazon card perks for October,” and “We

just added a one-time-credit to your Amazon account.”

         38.   Defendants designed the bodies of the emails to continue to use the

Amazon Trademarks and other misleading statements and images. Emails sent by

Defendants often start by displaying a counterfeit of the Amazon Trademarks.

Others go on to suggest that Amazon offers “Bonus Rewards.”

         39.   To further entice victims to click the links in these emails, Defendants

use false claims of limited availability and other high pressure sales tactics. For

example, one of Defendants’ emails states that victims “have only a few days left

to claim your bonus on Amazon.”


{8870098: }                                14
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.17 Filed 06/02/20 Page 15 of 32




         40.   Defendants also use misleading “offers” that further reinforce a

connection between Amazon and the emails. For example, one of Defendants’

emails states “How about an extra hundred to add items to your cart?” Defendants

did not offer the victim an “extra hundred.”

         41.   Some of Defendants’ emails even include additional features designed

to mimic genuine emails from Amazon, including links labeled “Your Account,”

“Prime,” and “Today’s Deals.”

         42.   None of Defendants emails were approved by or affiliated with

Amazon.

               2.    Defendants Refer Victims to Affiliate Networks

         43.   When a victim clicks the link contained in Defendants’ email,

Defendants redirect the victim to a domain controlled by an affiliate network. This

domain does not render content in the victim’s browser, but serves to redirect

traffic.

         44.   Two of the domains to which Defendants directed their traffic from

Amazon-branded emails, tboksolutions.com and prematrinela.com, were registered

with Name.com, Inc. and controlled by an affiliate network named Traffic Goats.

         45.   Defendants sold traffic generated from their Amazon-branded emails

to Traffic Goats.


{8870098: }                              15
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.18 Filed 06/02/20 Page 16 of 32




         46.   On information and belief, Defendants also monetized their Amazon-

branded emails through accounts with other affiliate networks.

               3.    Survey Page Owners Deceive Victims into Clicking
                     Through a Phony Amazon-Branded “Survey”
         47.   The affiliate networks that received traffic from Defendants redirected

victims to domains controlled by advertisers.

         48.   At least a significant portion of the traffic Defendants sourced from

Amazon-branded emails was ultimately sent to websites that displayed phony

Amazon-branded surveys. There were multiple versions of the Amazon-branded

surveys, and they were hosted at domains that included tadomin.com and

surveyee.com.

         49.   In one version of the survey, when a victim first arrived on the

website, they saw a greeting that addresses the victim as “Amazon Shopper.” The

message invited the victim to complete a survey “about your experiences with

Amazon” in order to get “carefully selected reward offers (worth at least $80).” A

partial screenshot of this message is below:


         [Image on following page]




{8870098: }                               16
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.19 Filed 06/02/20 Page 17 of 32




         50.   In this example, victims who started the survey saw a webpage that

contained a header using one of the Amazon Trademarks and the words “Shopper

Survey.” Below that header, the victim was presented with a series of questions

that often related to Amazon and its business (such as “Do you own an Amazon

Echo (Alexa) or Dot?,” and “Have you ever bought groceries from Amazon

Fresh?”). In this particular version, the survey page owner intentionally mimicked

Amazon’s designs and color schemes, including Amazon’s navy blue banner



{8870098: }                             17
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.20 Filed 06/02/20 Page 18 of 32




heading and gold rectangular buttons to indicate options victims could select. A

partial screenshot of an example question is below:




         51.   Despite the numerous representations to the contrary, these Amazon-

branded surveys are not collecting victims’ responses. Rather, the purpose of the

surveys is merely to cause victims to click through the survey page websites.

               4.    Victims Who Complete the “Surveys” Are Referred to
                     Affiliate Networks and Advertisers
         52.   When victims finish the phony survey, they are presented with a page

where they supposedly “claim” their “offer” or “reward” for completing the

survey. One example of this “offer” page is below:

         [Image on following page]




{8870098: }                              18
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.21 Filed 06/02/20 Page 19 of 32




         53.   The page thanks victims for “completing the survey!” under a heading

with a prominent Amazon trademark.

         54.    The survey pages present these products as free or heavily

discounted “offers.” However, the links on this page merely send the victim to an

affiliate network that purchases the traffic from the survey page owner.

         55.   Similar to what happens after a victim clicked the link in Defendants’

email, clicking one of the survey “offers” sends the victim through a series of




{8870098: }                               19
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.22 Filed 06/02/20 Page 20 of 32




redirect domains. Ultimately, the affiliate network then redirects the victim to

another advertiser’s domain.

         D.    Defendants’ Attempts to Hide Their Unlawful Activity

         56.   Defendants knew that their marketing activities violated the law,

which is demonstrated by their extensive efforts to hide their involvement in the

scheme.

         57.   Defendants’ obfuscation included using fake names and contact

information to register accounts. For example, Defendants purchased through a

reseller a number of domains that it held in accounts with the registrar NameSilo,

LLC. One such account was listed in the name of “Joel Delemford” using the

email address joel@dealingwiththe.win. On information and belief, the name Joel

Delemford is fake. The Delemford account was used to hold a number of domains,

including domains used to send Amazon-branded emails.

         58.   Defendants also provided fake registrant information for the domains

used to send Amazon-branded emails.             For example, the registrant of

merilledgeinvestment.com was listed as Dante Newman of Decatuer, GA and the

registrant of bellasfoward.com was listed as Marty Che of Brixton Lane, IN. On

information and belief, no person named Marty Che or Dante Newman is

associated with Defendants or these domains.


{8870098: }                              20
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.23 Filed 06/02/20 Page 21 of 32




         59.   A similar pattern emerges with domains Defendants held in accounts

with GoDaddy Inc., another registrar Defendants used. For example, Defendants

used the domain fondationeaccess.com to send Amazon-branded emails.

Defendants held that domain in accounts under the names Lori Prescott and Carl

Patton. On information and belief, no person named Lori Prescott or Carl Patton is

associated with Defendants or these domains.

         60.   Not only did Defendants use fake names to help register, use, and

traffic in domains, but Defendants impersonated real people in order to deceive

unsuspecting third parties into providing hosting services.

         61.   For example, Defendants maintained an account with a third

company, Solar VPS, LLC, which provides remote hosting services. Defendants

used this account to send Amazon-branded emails, including from the domains

frnchest.com, mtzautowreckin.com, and toyrunssweeps.com.

         62.   To obtain this hosting account from Solar VPS, Defendants purchased

identities from two individuals online. In both cases, Defendants placed ads on

Craigslist soliciting this personal information in exchange for money.        The

individuals who responded to this ad entered into an agreement with Lakeshore

Development Grp, LLC.          Among other things, this agreement stated that

“Lakeshore Development Grp, LLC [will] use their ID for the sole purpose of


{8870098: }                              21
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.24 Filed 06/02/20 Page 22 of 32




obtaining servers from various ISPs.”      As part of this agreement, Defendants

received a photograph of each person’s driver’s license, along with other personal

information.

         63.   Besides further hiding their involvement in this scheme, Defendants

needed to use these identities because, on information and belief, they and their

owner operators, Frederic L Lusky (“Lusky”) and Scott E. Maslowe (“Maslowe”)

were blacklisted by many hosting providers for their involvement in unlawful

email activities.   For example, Lusky has been a defendant in prior lawsuits

relating to unlawful spamming activities. Lusky and Maslowe have also been

identified multiple times by The Spamhaus Project1 on its list of the top 200

Known Spam Operations globally.

         64.   One of Defendants’ agents, Brian Gorman, communicated with the

individuals whose identities were used to create an account with Solar VPS.

Gorman, using the email address bgorman.noc@gmail.com, facilitated the

acquisition of the identities and paid for them using PayPal. In an exchange with

one of those individuals, Gorman stated that Defendants needed the identity

because “I am an e-mail marketing company and I am constantly looking to rent



1
  The Spamhaus Project is an international non-profit that tracks spam related
threats (among other things). See https://www.spamhaus.org/organization/.

{8870098: }                              22
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.25 Filed 06/02/20 Page 23 of 32




cloud space from cloud hosters [sic]. However with my name known in the

community most places will not sell to me.”

                            V.    CAUSES OF ACTION

                            FIRST CAUSE OF ACTION

                    Trademark Infringement (15 U.S.C. § 1114)

         65.   Amazon incorporates by reference the factual allegations contained in

Sections I–IV as though set forth herein.

         66.   Defendants’ activities infringe the Amazon Trademarks.

         67.   Amazon advertises, markets, and distributes its products and services

using the Amazon Trademarks, and it uses these trademarks to distinguish its

products and services from the products and services of others in the same or

related fields.

         68.   Because of Amazon’s long, continuous, and exclusive use of the

Amazon Trademarks, they have come to mean, and are understood by customers,

users, and the public to signify, products and services from Amazon.

         69.   Defendants use the Amazon Trademarks in commerce in a manner

that is likely to cause confusion, mistake, or deception as to the source, origin, or

authenticity of Defendants’ emails.




{8870098: }                                 23
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.26 Filed 06/02/20 Page 24 of 32




         70.   Further, Defendants’ activities are likely to lead the public to

conclude, incorrectly, that Defendants’ emails originate with or are authorized by

Amazon, thereby harming Amazon and the public.

         71.   At a minimum, Defendants acted with willful blindness to, or in

reckless disregard of, their authority to use the Amazon Trademarks and the

confusion that the use of those trademarks would have on consumers as to the

source, sponsorship, affiliation or approval by Amazon of Defendants’ emails.

         72.   Defendants are subject to liability for the wrongful conduct alleged

herein, both directly and under various principles of secondary liability, including

without limitation, respondeat superior, vicarious liability, and/or contributory

infringement.

         73.   As a result of Defendants’ wrongful conduct, Amazon is entitled to

recover its actual damages, Defendants’ profits attributable to the infringement,

and treble damages and attorney fees pursuant to 15 U.S.C. § 1117(a)–(b). The

amount of money due from Defendants to Amazon is unknown to Amazon and

cannot be ascertained without a detailed accounting by Defendants. Alternatively,

Amazon is entitled to statutory damages under 15 U.S.C. § 1117(c).

         74.   Amazon is further entitled to injunctive relief, as set forth in the

Prayer for Relief below. Amazon has no adequate remedy at law for Defendants’


{8870098: }                              24
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.27 Filed 06/02/20 Page 25 of 32




wrongful conduct because, among other things: (a) the Amazon Trademarks are

unique and valuable property; (b) Defendants’ infringement constitutes harm to

Amazon’s reputation and goodwill such that Amazon could not be made whole by

any monetary award; (c) if Defendants’ wrongful conduct is allowed to continue,

the public is likely to become further confused, mistaken, or deceived as to the

source, origin, or authenticity of the infringing websites; and (d) Defendants’

wrongful conduct, and the resulting harm to Amazon, is continuing.

                          SECOND CAUSE OF ACTION

False Designation of Origin, Sponsorship, Approval, or Association and False
                      Advertising (15 U.S.C. § 1125(a))
         75.   Amazon incorporates by reference the factual allegations contained in

Sections I–IV as though set forth herein.

         76.   Amazon advertises, markets, and distributes its products and services

using the Amazon Trademarks, and it uses these trademarks to distinguish its

products and services from the products and services of others in the same or

related fields.

         77.   Because of Amazon’s long, continuous, and exclusive use of the

Amazon Trademarks, they have come to mean, and are understood by customers,

end users, and the public to signify, products and services from Amazon.




{8870098: }                                 25
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.28 Filed 06/02/20 Page 26 of 32




         78.   Amazon has also designed distinctive and aesthetically pleasing

displays, logos, icons, and graphic images (collectively, “Amazon designs”) for its

websites.

         79.   Defendants’ wrongful conduct includes the use of the Amazon

Trademarks, Amazon’s name, and/or imitation designs (specifically displays,

logos, icons, and/or graphic designs virtually indistinguishable from the Amazon

designs) in connection with Defendants’ commercial advertising or promotion.

         80.   Defendants have used, and continue to use, the Amazon Trademarks,

Amazon’s name, and/or imitation designs to deceive customers. On information

and belief, Defendants’ wrongful conduct misleads and confuses their users and

the public as to the origin and authenticity of the goods and services advertised,

marketed, offered or distributed in connection with Amazon’s trademarks, name,

and imitation visual designs, and wrongfully trades upon Amazon’s goodwill and

business reputation.

         81.   Defendants’ acts constitute willful false statements in connection with

goods and/or services distributed in interstate commerce, in violation of 15 U.S.C.

§ 1125(a).

         82.   Defendants are subject to liability for the wrongful conduct alleged

herein, both directly and under various principles of secondary liability, including


{8870098: }                               26
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.29 Filed 06/02/20 Page 27 of 32




without limitation, respondeat superior, vicarious liability, and/or contributory

infringement.

         83.   Amazon is further entitled to injunctive relief, as set forth in the

Prayer for Relief below.      Defendants’ acts have caused irreparable injury to

Amazon. The injury to Amazon is and continues to be ongoing and irreparable.

An award of monetary damages cannot fully compensate Amazon for its injuries,

and Amazon lacks an adequate remedy at law.

         84.   As a result of Defendants’ wrongful conduct, Amazon is entitled to

recover its actual damages, Defendants’ profits, and treble damages and attorney

fees pursuant to 15 U.S.C. § 1117(a)–(b).        The amount of money due from

Defendants to Amazon is unknown to Amazon and cannot be ascertained without a

detailed accounting by Defendants.

                           THIRD CAUSE OF ACTION

                     Trademark Dilution (15 U.S.C. § 1125(c))

         85.   Amazon incorporates by reference the factual allegations contained in

Sections I–IV as though set forth herein.

         86.   Amazon has exclusively and continuously promoted and used the

Amazon Trademarks.         As one of the world’s most well-known technology

companies, the Amazon Trademarks have become famous, distinctive and well-


{8870098: }                                 27
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.30 Filed 06/02/20 Page 28 of 32




known symbols of Amazon—well before the Defendants began using the Amazon

Trademarks in association with their goods or services unaffiliated with Amazon

through the Defendants’ illegal use and infringement of the Amazon Trademarks.

         87.   The actions of the Defendants including, but not limited to, their

unauthorized use of the Amazon Trademarks in commerce to deceive users into

believing Defendants’ emails are affiliated with Amazon are likely to cause

dilution of the Amazon Trademarks by blurring and tarnishment in violation of 15

U.S.C. § 1125(c).

         88.   As a result of Defendants’ willful conduct, Amazon is entitled to

recover its actual damages, Defendants’ profits, and treble damages and attorney

fees pursuant to 15 U.S.C. § 1117(a).

         89.   Amazon is further entitled to injunctive relief, as set forth in the

Prayer for Relief below.      Defendants’ acts have caused irreparable injury to

Amazon. The injury to Amazon is and continues to be ongoing and irreparable.

An award of monetary damages cannot fully compensate Amazon for its injuries,

and Amazon lacks an adequate remedy at law.




{8870098: }                              28
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.31 Filed 06/02/20 Page 29 of 32




                            FOURTH CAUSE OF ACTION

                       Cybersquatting (15 U.S.C. § 1125(d))

         90.   Amazon incorporates by reference the factual allegations contained in

Sections I–IV as though set forth herein.

         91.   Amazon has exclusively and continuously promoted and used the

Amazon Trademarks.          As one of the world’s most well-known technology

companies, the Amazon Trademarks have become famous, distinctive, and well-

known symbols of Amazon—well before Defendants registered the domains

amazoncashe.com, amazonhonecareer.com, and amazonchicagojobs.com.

         92.   Defendants    registered,   used,   or   trafficked   in   the   domains

amazoncashe.com, amazonhonecareer.com, and amazonchicagojobs.com with a

bad faith intent to profit from the Amazon Trademarks.

         93.   The   domains     amazoncashe.com,       amazonhonecareer.com,      and

amazonchicagojobs.com are confusingly similar to or dilutive of the Amazon

Trademarks.

         94.   Amazon is entitled to actual damages under 15 U.S.C. § 1117(a), or in

the alternative, statutory damages under 15 U.S.C. § 1125(d)(1).




{8870098: }                                 29
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.32 Filed 06/02/20 Page 30 of 32




         95.   Amazon    is   entitled   to    have   ownership    of   the   domains

amazoncashe.com,        amazonhonecareer.com,         and    amazonchicagojobs.com

transferred to them, or in the alternative to have this domain forfeited or cancelled.

         96.   Amazon is further entitled to injunctive relief, as set forth in the

Prayer for Relief below. In addition to the significant harm that Defendants have

caused to innocent customers, Defendants’ acts have caused irreparable injury to

Amazon. The injury to Amazon is and continues to be ongoing and irreparable.

An award of monetary damages cannot fully compensate Amazon for its injuries,

and Amazon lacks an adequate remedy at law.

                           VI.   PRAYER FOR RELIEF

         WHEREFORE, Amazon respectfully prays for the following relief:

         A.    That the Court enter judgment in Amazon’s favor on all claims;

         B.    That the Court issue an order permanently enjoining Defendants, their

officers, agents, representatives, employees, successors and assigns, and all others

in active concert or participation with them, from:

               (i)   Using the Amazon Trademarks in connection with any offer,

                     survey, commercial email, marketing campaign, or website;




{8870098: }                               30
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.33 Filed 06/02/20 Page 31 of 32




              (ii)    Using any other indication of Amazon’s brand in connection

                      with any offer, survey, commercial email, marketing campaign,

                      or website;

              (iii)   Making any statement of an affiliation or connection to

                      Amazon in connection with any offer, survey, commercial

                      email, marketing campaign, or website; or

              (iv)    assisting, aiding or abetting any other person or business entity

                      in engaging or performing any of the activities referred to in

                      subparagraphs (i) through (iii) above;

         C.   That the Court enter an order requiring Defendants to provide

Amazon a full and complete accounting of all gross and net amounts earned in

connection with the scheme alleged in this Complaint;

         D.   That Defendants’ profits from the unlawful scheme alleged in this

Complaint be disgorged pursuant to 15 U.S.C. § 1117(a);

         E.   That Defendants be required to pay all general, special, actual, and

statutory damages which Amazon has sustained, or will sustain, as a consequence

of Defendants’ unlawful acts, and that such damages be enhanced, doubled, or

trebled as provided for by 15 U.S.C. § 1117(a)–(b), or otherwise allowed by law;




{8870098: }                                31
Case 2:20-cv-11422-LVP-APP ECF No. 2, PageID.34 Filed 06/02/20 Page 32 of 32




         F.   That Defendants be required to pay the costs of this action and

Amazon’s reasonable attorneys’ fees incurred in prosecuting this action, as

provided for by 15 U.S.C. § 1117 or otherwise by law; and

         G.   That the Court grant Amazon such other, further, and additional relief

as the Court deems just and equitable.

DATED this 1st day of June, 2020.

                                           MCDONALD HOPKINS PLC
                                         By s/ Timothy J. Lowe
                                           James J. Giszczak (P46917)
                                           Timothy J. Lowe (P68669)
                                           39533 Woodward Avenue, Suite 318
                                           Bloomfield Hills, MI 48304
                                           Phone: (248) 646-5070
                                           Email: jgiszczak@mcdonaldhopkins.com
                                                   tlowe@mcdonaldhopkins.com
                                           DAVIS WRIGHT TREMAINE LLP
                                           Bonnie E. MacNaughton
                                           Sara A. Fairchild
                                           920 Fifth Avenue, Suite 3300
                                           Seattle, WA 98104
                                           Phone: (206) 622-3150
                                           Fax: (206) 757-7700
                                           Email: bonniemacnaughton@dwt.com
                                                    sarafairchild@dwt.com
                                           Meagan A. Himes
                                           1300 SW Fifth Avenue, Suite 2400
                                           Portland, OR 97201
                                           Phone: (503) 241-2300
                                           Fax: (503) 778-5299
                                           Email: meaganhimes@dwt.com
                                           Attorneys for Plaintiff Amazon.com, Inc.




{8870098: }                               32
